NO. 07-09-0033-CV

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL D

                                        MARCH 13, 2009
                                ______________________________

                                  In the Interest of I.M.F., A Child
                              _________________________________

                FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY;

                          NO. 16,780; HON. BILL BACHUS, PRESIDING
                             _______________________________

                                  Memorandum Anders Opinion
                               _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant Morgan Banda had her parental rights to I.M.F. terminated and has

appealed from that order. Her appointed counsel has filed a motion to withdraw, together

with an Anders1 brief wherein he certified that, after diligently searching the record, he has

concluded that the appeal is without merit. Along with his brief, appellate counsel has

attached a copy of a letter sent to appellant informing her of her right to file a response pro

se. By letter dated January 30, 2009, this court also informed appellant of her right to

tender her own response and set March 2, 2009, as the deadline to do so. To date, we

have not received a response.




       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       In compliance with the principles enunciated in Anders, appellate counsel discussed

the legal and factual sufficiency of the evidence to support the trial court’s statutory findings

as a basis for termination and the finding that termination is in the best interest of the child.

However, he has also explained why the evidence is sufficient to support those findings.

Moreover, we note that no statement of points on appeal or motion for new trial was filed;

so little, if anything, was preserved for appeal. See TEX . FAM . CODE ANN . §263.405(i)

(Vernon 2008). We have also conducted our own review of the record to uncover any

reversible error and have found none.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                   Brian Quinn
                                                   Chief Justice




                                               2